373 N.W.2d 391 (1985)
220 Neb. 805
Larry J. BAGGETT, Appellant,
v.
CITY OF OMAHA, a Metropolitan City, and the Omaha Personnel Board, Appellees.
No. 85-112.
Supreme Court of Nebraska.
September 13, 1985.
David L. Herzog, P.C., Omaha, for appellant.
Herbert M. Fitle, Omaha City Atty., and Kent N. Whinnery, Omaha, for appellees.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
Larry J. Baggett (Baggett) appeals from the judgment of the district court for Douglas County, Nebraska, affirming the Omaha Personnel Board's dismissing Baggett from his employment as a police officer. Baggett was dismissed from employment as a result of his off duty physical assault on an airman at Offutt Air Force Base. On his pleas of guilty Baggett had been convicted of two misdemeanor assault charges filed in U.S. district court. Baggett's brief filed with this court contains no assignment of error.
Neb.Rev.Stat. § 25-1919 (Reissue 1979) provides that the appellant's brief in any action before this court "shall set out particularly each error asserted and intended to be urged for the reversal, vacation or modification of the judgment, decree or final order alleged to be erroneous...." Further, § 25-1919 authorizes the Supreme Court to promulgate general rules providing for briefs filed in cases appealed to this court. Pursuant to such authorization, this court has adopted Neb.Ct.R. 9D(1)d (rev. 1983), which requires that appellant's brief shall contain assignments of error which are
[a] separate, concise statement of each error a party contends was made by the trial court, together with the issues pertaining to the assignments of error. Each assignment of error shall be separately numbered and paragraphed, bearing in mind that consideration of the case will be limited to errors assigned and discussed....
State v. Hoekstra, 220 Neb. 309, 310, 369 N.W.2d 643 (1985).
In Farmers Co-op Grain Co. v. Leuenberger, 217 Neb. 288, 348 N.W.2d 135 (1984), we held that in the absence of an assigned error, the judgment of the district court will be affirmed.
Baggett has not specified any assignment of error to be reviewed by this court. Our decision and rule set forth in Farmers Co-op Grain Co. v. Leuenberger, supra, is applicable in Baggett's case. The record does not disclose any plain error prejudicial to Baggett. Therefore, Baggett's appeal presents no error for review by this court. In the absence of error presented for review, we affirm the judgment of the district court.
AFFIRMED.